ACCEPTED
                                                                                                        06-14-00062-CV
                                                                                              SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                    2/1/2015 6:53:54 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                 CLERK

                                       NO. 06-14-00062-CV

KRSTA LYNN GARDNER,                              §         IN THE SIXTH COURT OF
                                                                                   FILED IN
INDEPENDENT EXECUTRIX OF                         §                          6th COURT OF APPEALS
THE ESTATE OF LARRY RAY                          §                            TEXARKANA, TEXAS
TINER,                                           §                          2/4/2015 4:15:00 PM
  Appellant,                                     §         APPEALS IN      ANDDEBBIE
                                                                                 FOR AUTREY
                                                 §                                  Clerk
V.                                               §
                                                 §
PENNY HEDDIN TINER                               §         THE STATE OF TEXAS

                 MOTION TO EXTEND TIME TO FILE APPELLEE BRIEF

        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PENNY HEDDIN TINER, by and through her attorney, Wm. Brandon
     Baade, and makes this MOTION TO EXTEND TIME APPELLEE BRIEF:

     1. The deadline for filing the Appellee’s Brief is January 28, 2015.
     2. Appellee seeks and extension of four days (4) days until February 1, 2015 to file
        Appellee’s Brief.
     3. Facts relied on to reasonably explain the need for an extension:
                Counsel for Appellee was granted a seven day extension because I was sick with
                the flu. I anticipated getting better, I didn’t. Indeed I got worse and was placed
                on antibiotics the very day the brief was due four days ago. I am still sick, but I
                have got it done. I apologize to the court for being late by four days. It was not
                intentional, nor intended to be dilatory or seek any advantage. I have an
                immune system that is weakened for which I take injections three times a week,
                and when I get sick it is difficult to overcome it. The brief is filed with this
                motion.
        Appellee has been granted one (2) extensions of time.
        4.      Appellee’s brief is being filed simultaneously with this Motion to Extend Time
     to File Appelllee Brief.


        WHEREFORE, Penny Heddin Tiner, by her attorney, Wm. Brandon Baade, requests
     the court extend time to file Appellee’s Brief in this case.
                                             RESPECTFULLY SUBMITTED,

                                             Wm. Brandon Baade
                                             522 N Broadway Ave
                                             Tyler, TX 75702
                                             Tel: (903) 526-5867
                                             brandonbaadelaw@gmail.com



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellee

                              CERTIFICATE OF CONFERENCE

      I certify that I attempted to contact Lawrence Beason, Attorney for Appellant, in this case
at the phone number listed on the Appellant’s brief and the number was not in service.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellee


                                 CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELEE’S BRIEF was served on all counsel of record by U.S.
Mail on February 1, 2015.



                                                 _______________________________
                                                 Wm. Brandon Baade
                                                 State Bar No. 00793189
                                                 Attorney for Appellee